Citation Nr: 1222612	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal in March 2010, to comply with the appellant's request for a hearing.  However, the appellant subsequently withdrew her request and asked that her appeal be forwarded to the Board for appellate review.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death on August [redacted], 2007, is shown to have been the result of metastatic melanoma.  

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  

3.  The Veteran's metastatic melanoma was first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between the Veteran's cancer and his military service or any incident therein, to include any exposure to herbicide agents.  

4.  The Veteran was not service-connected for any disability at the time of his death.  

5.  A disability of service origin did not cause or play any role in the Veteran's death, and did not have a material influence in accelerating death.  



CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in December 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. (2007).  The appellant was informed that to prevail on this matter, evidence was needed which showed that a service-connected disability caused or contributed to cause the Veteran's demise.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  Further, neither the appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that a medical opinion is not needed because there is no competent evidence establishing an in-service event, injury or disease which would support incurrence of a disability in service.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Laws & Regulations

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as a malignant tumor, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).  

Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, (such as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii)(2011).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), certain enumerated diseases manifested at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the reputable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Metastatic melanoma is not among the enumerated diseases.  

Notwithstanding the foregoing, a claimant may establish service connection for any disability shown after service by presenting evidence which shows that it was at least as likely as not that the disease was caused by inservice exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cause of Death

The appellant contends that the Veteran's death from metastatic melanoma was related to service.  

In this case, the Board has reviewed all the evidence of record, including but not limited to the appellant's contentions, the Veteran's service treatment records (STRs), and the VA medical reports of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the appellant will be summarized where appropriate.  

The Veteran died in August 2007.  The certificate of death listed the immediate cause of death as metastatic melanoma.  At the time of his death, the Veteran was not service-connected for any disability.  

The Veteran's service treatment records (STRs) are completely silent for any complaints, treatment, abnormalities, or diagnosis for skin problems during service, and no pertinent abnormalities were noted on his separation examination in May 1968.  

A VA treatment note dated in May 2007 showed that the Veteran was brought to the emergency room from Cumberland River Hospital for severe back pain and possible metastatic cancer.  The Veteran reported a six week history of back and leg pain and a 27 pound weight loss in the past month.  His wife reported that they had consulted a "cancer specialist" in April 2007, following the discovery of a mass on his back, and was diagnosed with "Anaplastic malignant disease of unknown primary."  A VA biopsy of the mass on the base of his neck was diagnosed as metastatic malignant melanoma.  

VA records showed that the Veteran was started on radiation and chemo therapy, and that he was discharged and readmitted to the hospital several times from June to August 2007.  VA terminal records showed that the Veteran was readmitted on August 3rd when he developed a hematuria after a Foley catheter was changed by a hospice nurse at home.  The Veteran received several transfusions and a broad spectrum of antibiotics with little improvement, and he died on August [redacted], 2009.  An autopsy was not performed.  

In this case, the appellant does not contend, nor does the evidence of record show any signs or symptoms of a skin disorder or skin cancer in service or until many years thereafter.  Although the appellant did not offer any specific argument as to why she believes that the Veteran's metastatic melanoma was related to his military service, it would appear that she believes it was due to herbicide exposure.  However, she has not presented any competent medical evidence to support that assertion.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Furthermore, the appellant, as a layperson, is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation or etiology.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Absent this, as here, there is no basis to conclude service connection for melanoma on a direct basis would be warranted.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As to the claim based on exposure to herbicides, the Board notes that the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); see also Notice 67 Fed. Reg. 42600-42608 (2002).  

In this regard, metastatic melanoma is not enumerated among the diseases the Secretary has determined are related to herbicide exposure.  Additionally, no health professional has suggested that the Veteran's metastatic melanoma was related to herbicide exposure in service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, there is no basis to establish service connection for the cause of the Veteran's death under the presumptive provisions of 38 C.F.R. § 3.309(e), based on herbicide exposure.  

In this case, the probative evidence of record does not show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


